Citation Nr: 0216753	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-01 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including claimed as secondary to exposure to herbicide 
agents.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge and 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied the veteran's claim of 
service connection for peripheral neuropathy, claimed as 
secondary to his in-service exposure to herbicide agents, and 
particularly Agent Orange.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in July 
2001, it was remanded for further development, which has been 
accomplished.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

3.  Service connection is in effect for residuals of shrapnel 
wounds of the right forearm and to Muscle Group VII; a post-
operative scar on the right forearm; and a shrapnel wound 
scar on the face.  

4.  The preponderance of the evidence shows that the 
veteran's peripheral neuropathy was first manifested many 
years after service and is not related to disease or injury 
in service, including his exposure to herbicides, such as 
Agent Orange, or to a service-connected disability.



CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1116, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for chronic peripheral 
neuropathy, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations in January 
2000 and April 2002 to determine the nature and extent of his 
peripheral neuropathy, and to obtain an opinion as to the 
etiology of this condition.  In addition, the physician who 
drafted the April 2002 report also prepared a May 2002 
addendum to that report that further addressed the etiology 
of the condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  He has been provided with a statement of the case 
and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify him of the evidence needed 
to prevail on the claim.  In addition, in the July 2001 
remand and an August 2001 RO letter, VA notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The 
Board's remand and the RO's August 2001 letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or give him another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law further provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116(f) (West 
Supp. 2002).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, including acute and 
subacute peripheral neuropathy, but not chronic peripheral 
neuropathy, will be established even though there is no 
record of such disease during service.  Id.; 38 C.F.R. 
§ 3.309(e).

Further, in cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied.  In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.  If these 
elements are satisfied, the Board must determine whether 
there is medical evidence of a nexus linking the disability 
to service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

Further, in adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
this regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

The Board has carefully reviewed the medical and lay 
evidence.  Because it is clear that the veteran served in 
Vietnam and was exposed to Agent Orange and has repeatedly 
been diagnosed as having chronic peripheral neuropathy, this 
appeal turns on whether the veteran's peripheral neuropathy 
is related to his period of service, to include his exposure 
to herbicides, and particularly Agent Orange, as well as to 
his service-connected residuals of his gunshot wound 
injuries.  As such, in its decision, the Board will focus its 
discussion on the evidence that relates to that issue.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection has been established for residuals of the 
veteran's shrapnel wounds to his face and right forearm, and 
a 40 percent rating is in effect for laceration of the right 
ulnar nerve with marked thenar-hypothenar atrophy, sensory 
loss and injury to Muscle Group VII.  

The service medical records are negative for complaints or 
findings related to peripheral neuropathy, and indeed, the 
veteran does not contend otherwise.  Instead, in numerous 
statements and during his February 2001 hearing before a 
hearing officer at the RO, the veteran has maintains that he 
suffers from peripheral neuropathy as a result of his 
exposure to herbicide agents while serving in Vietnam, and 
particularly, Agent Orange.  In support, he asserts that 
although the condition was only recently diagnosed, he has 
had symptoms of peripheral neuropathy since 1969.  In 
addition, he points out that his regular treating VA 
physician, whom he has identified, has opined that his 
chronic peripheral neuropathy might be related to his in-
service herbicide exposure.

In January 2000, VA afforded the veteran a formal VA 
neurological examination.  In the report of that examination, 
however, the neurologist diagnosed the veteran as having 
mild, generalized sensory peripheral neuropathy but did not 
offer an opinion regarding either its etiology or onset.

VA outpatient treatment records, dated from the late 1990s to 
2002, show that the veteran has been receiving regular 
treatment for his chronic peripheral neuropathy.  
Significantly, in a June 1999 entry, the veteran's treating 
examiner, whose assessment regarding whether a relationship 
exists between his chronic peripheral neuropathy and his in-
service exposure to Agent Orange is cited by the veteran, 
diagnosed him as having peripheral neuropathy and opined that 
the condition could be related to his exposure to Agent 
Orange, characterizing it as "a very delayed onset."  
Thereafter, in two December 2000 entries, that same treating 
examiner, in discussing the veteran's overall condition, 
indicated that his peripheral neuropathy was most likely 
secondary to his exposure to Agent Orange.  In each of the 
entries, however, in discussing his assessment, the examiner 
also stated that the veteran's peripheral neuropathy was of 
"undetermined etiology."

In light of the above medical findings, in July 2001, the 
Board remanded this matter to associate outstanding records 
of the veteran's treatment for this condition and to afford 
him another formal VA neurological examination to determine 
the nature and etiology of his peripheral neuropathy, the 
report of which was to specifically include an opinion as to 
whether it was at least as likely as not that the veteran's 
peripheral neuropathy was related to exposure to herbicide 
agents or other incident during military service.

In compliance with the Board's remand instructions, the RO 
associated additional records of the veteran's outpatient 
treatment.  These records confirm that the veteran continues 
to suffer from chronic peripheral neuropathy.  

In further compliance with the Board's remand instructions, 
in May 2002 the veteran was afforded another VA neurological 
examination.  The examiner discussed the veteran's pertinent 
military history, including his exposure to Agent Orange 
while in Vietnam, as well as his combat-incurred shrapnel 
wound injuries.  The examiner also noted his post-service 
neurological problems, including his recently diagnosed 
carpal tunnel syndrome.  Following his physical examination 
of the veteran, the examiner commented that the veteran had 
"symptoms and some signs" consistent with a mild sensory 
peripheral neuropathy.  Thereafter, he opined that it was at 
least as likely as not that his peripheral neuropathy was 
related to his exposure to Agent Orange.  Further, the 
examiner stated, "He has no other significant precipitating 
factors to account for this condition."

In June 2002, the RO forwarded the examiner a copy of the 
findings of the National Academy of Sciences (NAS) regarding 
whether there was a relationship between chronic peripheral 
neuropathy and exposure to Agent Orange.  Thereafter, in a 
June 2002 addendum to his May 2002 report, the examiner 
acknowledged reviewing the NAS findings and conclusions, and 
stated that the veteran's peripheral neuropathy did not 
become manifest for many years after his exposure to Agent 
Orange.  

After discussing these findings, he reported that the 
veteran's symptoms of symmetric numbness and tingling of the 
hands and feet, involving all of his digits, as well as his 
spine, were not related to his carpal tunnel syndrome or to 
any low back disorder.  The examiner thereafter commented 
that the veteran had a sensory peripheral neuropathy of 
undetermined etiology, and stated that where a chronic, 
persistent peripheral neuropathy had not been clearly 
established in association with Agent Orange exposure, 
especially beginning several years after that exposure, it 
was less likely than not that the Agent Orange exposure was 
the etiology of the veteran's peripheral neuropathy.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for chronic peripheral neuropathy.  In 
reaching this conclusion, the Board reiterates that, in light 
of the veteran's decorated Vietnam War combat service, during 
which he was exposed to Agent Orange, and given the numerous 
diagnoses of chronic peripheral neuropathy, the Board finds 
that the evidence of record establishes that the veteran 
currently suffers from chronic peripheral neuropathy and that 
he sustained an injury during service, i.e., his exposure to 
Agent Orange.  This determination, however, does not end the 
Board's analysis; there must also be competent medical 
evidence linking his chronic peripheral neuropathy to 
service.  Libertine.

The current generalized peripheral neuropathy-which must be 
distinguished from the specific service-connected neuropathy 
resulting from his service-connected wound-was not 
manifested until many years after service.  Presumptive 
service connection under 38 C.F.R. § 3.309(a) is not 
available.  Nor is the presumption under § 3.309(e), which 
applies only to acute and subacute peripheral neuropathy.

The Board observes that in support of this claim, the veteran 
highlights the assessments offered by his treating VA 
examiner.  That examiner, however, has offered contradictory 
impressions regarding the etiology of this disability, as 
evidenced by those opinions contained in the December 2000 VA 
outpatient entries.  In addition, there is no indication that 
this examiner has any knowledge, skill or expertise in 
treating or diagnosing Agent Orange-related conditions.  
Moreover, he has not offered a well-reasoned rationale in 
support of his conclusions, and VA is not required to afford 
additional weight to an opinion because it was proffered by 
the veteran's treating physician.  White; Guerrieri.

By contrast, the opinion offered by the examiner who 
performed the May 2002 VA neurological examination, and who 
prepared a June 2002 addendum to that report, reflects his 
consideration of the findings of NAS studies, and which is 
clearly against the veteran's contention that his chronic 
peripheral neuropathy is related to his Agent Orange 
exposure.  Moreover, the NAS studies, which involved the 
evaluation of large numbers of people, were conducted for the 
very purpose of determining whether particular diseases might 
be related to herbicide exposure.  In addition, the May 2002 
examiner also ruled out any relationship between the 
veteran's chronic peripheral neuropathy and his period of 
service, to include his service-connected disabilities.  
Accordingly, the Board concludes that the opinions offered by 
the May 2002 examiner are the most probative of record 
because they are based on his physical of the veteran, his 
review of pertinent scientific studies, and because they are 
well reasoned.  Wensch; Guerrieri

In reaching this determination, the Board notes that, 
effective November 7, 1996, based on NAS studies, VA 
established a presumption of service connection for acute and 
subacute peripheral neuropathy, manifest within two years of 
discharge only, rather than for chronic peripheral neuropathy 
as part of the list of diseases presumed to be due to Agent 
Orange exposure.  61 Fed. Reg. 57586 (1996).  The Board 
further observes that, based on the findings of scientific 
testing conducted by NAS, VA affirmatively determined that 
the evidence against an association between herbicide 
exposure and chronic peripheral neuropathy outweighed the 
evidence for such an association.  61 Fed. Reg. 41442, 41446-
47 (1996).  Indeed, as the veteran has pointed out in his 
statements and testimony, based on ongoing NAS studies, VA 
continues to add diseases to the list of conditions for which 
presumptive service connection is available, and recently 
added diabetes mellitus to this list.

In light of the foregoing, the Board but must deny this claim 
because the preponderance of the competent medical evidence 
is against a finding that the veteran's peripheral neuropathy 
is related to service or to any incident of service origin.  
In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and since the preponderance of the medical evidence is 
against a showing that the veteran's chronic peripheral 
neuropathy is related to service, to include his exposure to 
herbicides, such as Agent Orange, while serving in Vietnam, 
there is no basis upon which to establish service connection 
for this condition.



ORDER

Service connection for peripheral neuropathy is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

